Appellate Case: 21-6132     Document: 010110657136      Date Filed: 03/15/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                        March 15, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  DENNIS RAY RIGSBY, JR.,

        Plaintiff - Appellant,

  v.                                                        No. 21-6132
                                                     (D.C. No. 5:21-CV-00760-R)
  GREAT STATE OF ARKANSAS;                                  (W.D. Okla.)
  PARKER, Boone County Public Defender;
  GREAT STATE OF OKLAHOMA,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

       Plaintiff Dennis Ray Rigsby, Jr., an Oklahoma state prisoner, filed this action

 under 42 U.S.C. § 1983 seeking various forms of relief against the State of Arkansas,

 the State of Oklahoma, and a public defender who represented Rigsby in an Arkansas

 state criminal proceeding. The district court dismissed Rigsby’s complaint without




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-6132     Document: 010110657136        Date Filed: 03/15/2022    Page: 2



 prejudice. Rigsby now appeals from that ruling. Exercising jurisdiction pursuant to

 28 U.S.C. § 1291, we affirm the district court’s judgment.

                                                 I

       On June 8, 2020, Rigsby was arrested and charged with first-degree murder in

 the District Court of Custer County, Oklahoma. ROA at 25. The case proceeded to

 trial in November 2021 and a jury found Rigsby guilty of first-degree murder after

 former conviction of two or more felonies. On December 10, 2021, Rigsby was

 sentenced to a term of life imprisonment without parole.

        During the pendency of the Custer County criminal proceedings, Rigsby

 initiated these federal proceedings by filing a pro se civil rights complaint in the

 United States District Court for the Western District of Oklahoma. Rigsby named as

 defendants the “Great State of Arkansas,” “Boone county public defender Parker,”

 and the “Great State of Oklahoma.” ROA at 3. The gist of Rigsby’s complaint

 appears to have been to challenge the validity of his prior felony criminal convictions

 and to challenge his ongoing criminal proceedings in Custer County. In Claim I of

 his complaint, Rigsby alleged that he was charged in Boone County, Arkansas, with

 two felonies. Id. at 15. Although his complaint is difficult to decipher, Rigsby

 appears to have alleged that he pleaded guilty in Boone County pursuant to a plea

 agreement. Id. Rigsby further alleged that the United States Constitution did not

 provide for “a right to sign a plea agreement,” and he sought relief, in pertinent part,

 in the form of an amendment to the Constitution preventing plea agreements or,

 alternatively, an order to “stop all the states from letting people sign plea

                                             2
Appellate Case: 21-6132     Document: 010110657136        Date Filed: 03/15/2022     Page: 3



 agreements.” Id. at 16. In Claim II of his complaint, Rigsby alleged that his rights

 under the Fifth, Sixth, and Eighth Amendments were violated when a public defender

 in Boone County, Arkansas, advised him to sign a plea agreement in the criminal

 case referred to in Claim I of the complaint. Id. at 16–17. Although it is again not

 entirely clear from the record, Rigsby appears to have alleged in Claim II that his

 public defender misled him regarding the amount of time he would serve as a result

 of his guilty plea, and that Rigsby had already previously served time for the same

 underlying criminal conduct. Id. at 17. Rigsby requested relief in the form of

 $30,000 in damages and the expungement of his felony convictions in Boone County.

 In Claim III of his complaint, Rigsby alleged that his rights under the Fourth, Fifth,

 Sixth, and Eighth Amendments to the United States Constitution were being violated

 in his criminal proceedings in Custer County, Oklahoma, because he was facing

 “extra punishment” (presumably due to his prior felony convictions). Id. at 20. In

 Claim IV of his complaint, Rigsby alleged that during a 2003 criminal jury trial in

 Oklahoma County, Oklahoma, he was found guilty of a lesser-included charge that he

 had not been given notice of prior to the trial. Rigsby requested relief for Claim IV

 in the form of an order “stop[ping] all lesser included charges in all jury trials in the

 United States,” or to “Amend the Bill of Rights.” Id. at 21. He also sought dismissal

 of the Oklahoma County criminal charges and an award of $23,000 in damages. Id.

       The district court referred the case to the magistrate judge for preliminary

 review and for the preparation of findings and recommendations. On August 4, 2021,

 the magistrate judge issued a report and recommendation recommending that

                                             3
Appellate Case: 21-6132    Document: 010110657136        Date Filed: 03/15/2022       Page: 4



 Rigsby’s “action should be dismissed.” Id. at 25. The magistrate judge noted that

 because Rigsby was seeking to “challeng[e] the validity of his previous criminal

 convictions” and was indeed seeking expungement of those convictions, his claims

 were barred by the Supreme Court’s decision in Heck v. Humphrey, 512 U.S. 477

 (1994). ROA at 29–30. The magistrate judge also concluded that the two state

 defendants—Arkansas and Oklahoma—were immune under the Eleventh

 Amendment from any claim for damages. Finally, the magistrate judge concluded

 that defendant Parker was not amenable to suit under 42 U.S.C. § 1983 because “‘a

 public defender generally does not act under color of state law when performing a

 lawyer’s traditional functions as counsel to a defendant in a criminal proceeding,’”

 id. at 32 (quoting Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981)), and because there

 was no allegation that “Parker conspired with a state official to deprive [Rigsby] of

 any constitutionally protected right in his criminal case,” id. at 33. In sum, the

 magistrate judge recommended that (a) Rigsby’s “action be dismissed without

 prejudice, pursuant to 28 U.S.C. § 1915A(b), as his claims are barred by Heck,”

 (b) Rigsby’s “claims against the states of Oklahoma and Arkansas should be

 dismissed as each are immune from liability under the Eleventh Amendment,” and

 (c) Rigsby’s “claims against Defendant Parker should be dismissed for failure to state

 a claim upon which relief can be granted because . . . Parker is not a state actor,” and

 that “[t]he dismissal should be counted as a ‘strike’ pursuant to 28 U.S.C. § 1915(g).”

 Id.



                                             4
Appellate Case: 21-6132      Document: 010110657136        Date Filed: 03/15/2022     Page: 5



        Rigsby filed an objection to the magistrate judge’s report and recommendation

 but did not specifically challenge any of the magistrate judge’s conclusions. Instead,

 Rigsby simply “ask[ed] the United States and the Western District of Oklahoma to

 review all [his] complaints and give [him] justice because we the people demand

 justic [sic] for all.” Id. at 37.

         On September 28, 2021, the district court issued an order adopting the

 magistrate judge’s report and recommendation and dismissing Rigsby’s complaint

 without prejudice. In doing so, the district court agreed with the magistrate that the

 two state defendants were immune from suit under the Eleventh Amendment and that

 defendant Parker was not subject to suit under § 1983. Id. at 47–48. The district

 court entered judgment in the case that same day.

        Rigsby filed a notice of appeal on October 14, 2021.

                                                  II

        In his opening appellate brief, Rigsby does not directly challenge the district

 court’s order of dismissal and instead simply repeats some, but not all, of the

 allegations in his complaint. Because, however, Rigsby is proceeding pro se, we will

 liberally construe his appellate brief as challenging the entirety of the district court’s

 order of dismissal. See generally Erickson v. Pardus, 551 U.S. 89, 94 (2007)

 (emphasizing that a document filed pro se is to be liberally construed and held to less

 stringent standards than formal pleadings drafted by attorneys). We review de novo

 the district court’s decision to dismiss Rigsby’s complaint. See Kay v. Bemis, 500

 F.3d 1214, 1217 (10th Cir. 2007).

                                              5
Appellate Case: 21-6132    Document: 010110657136        Date Filed: 03/15/2022       Page: 6



       We agree with the district court, as an initial matter, that the two state

 defendants cannot be sued in this action. It is well established that the Eleventh

 Amendment bars suits against states under § 1983 “unless the State has waived its

 immunity.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989). The

 Supreme Court has held that § 1983 did not abrogate states’ sovereign immunity,

 Quern v. Jordan, 440 U.S. 332, 345 (1979), and Rigsby points to no authority

 indicating that Arkansas or Oklahoma have waived their immunity under § 1983.

       We also agree with the district court that defendant Parker is not subject to suit

 under § 1983 because he was not a state actor at the time he represented Rigsby in

 the Arkansas state criminal proceedings, and there are no allegations in Rigsby’s

 complaint that Parker conspired with any state officials to deprive Rigsby of his

 constitutional rights by pleading guilty. See Polk Cty. v. Dodson, 454 U.S. 312, 324–

 25 (1981) (holding that public defender did not act under color of state law in

 exercising her independent professional judgment in a criminal proceeding).

       Lastly, we conclude that all of Rigsby’s claims are precluded by Heck because

 they all “necessarily imply the invalidity” of his state criminal convictions. 512 U.S.

 at 487. In Heck, the Supreme Court held that

       in order to recover damages for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose unlawfulness
       would render a conviction or sentence invalid, a § 1983 plaintiff must
       prove that the conviction or sentence has been reversed on direct appeal,
       expunged by executive order, declared invalid by a state tribunal
       authorized to make such determination, or called into question by a
       federal court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254. A
       claim for damages bearing that relationship to a conviction or sentence
       that has not been so invalidated is not cognizable under § 1983.

                                            6
Appellate Case: 21-6132    Document: 010110657136       Date Filed: 03/15/2022      Page: 7




 512 U.S. at 486–87. Here, there is no indication in the record that Rigsby has ever

 successfully challenged any of his state convictions. Thus, his § 1983 claims

 pertaining to those convictions cannot proceed as they necessarily imply the

 invalidity of valid convictions.

                                                III

        The judgment of the district court is AFFIRMED. We DENY Rigsby’s

 Motion for Leave to Proceed On Appeal Without Prepayment of Costs or Fees and

 for Leave to Proceed In Forma Pauperis. The full amount of the filing fee is now

 due and owing. Rigsby shall immediately pay the full amount of the filing fee to the

 district court.

        The district court’s dismissal of this case on immunity grounds and for failure

 to state a claim constitutes a “strike” under 28 U.S.C. § 1915(g). Rigsby has now

 accumulated at least three strikes. See Rigsby v. Marler, et al., No. CIV-21-316

 (W.D. Okla. Sept. 17, 2021) (dismissing action for failure to state a claim and

 Eleventh Amendment immunity), Appeal No. 21-6124 dismissed for failure to

 prosecute (10th Cir. Feb. 8, 2022); Rigsby v. City of Chicago, et al., No. CIV-21-666-

 R. (W.D. Okla. Sept. 21, 2021) (dismissing action as clearly barred by statute of

 limitations and Eleventh Amendment immunity), Appeal No. 21-6125 dismissed for

 failure to prosecute (10th Cir. Feb. 8, 2022); Rigsby v. Smith, CIV-21-834-R (W.D.

 Okla. Sept. 21, 2021) (dismissing action on Heck v. Humphrey grounds and for

 failure to state a claim), Appeal No. 21-6131 dismissed for failure to prosecute (10th


                                            7
Appellate Case: 21-6132    Document: 010110657136       Date Filed: 03/15/2022     Page: 8



 Cir. Feb. 8, 2022); Rigsby v. Custer County, Oklahoma, et al., CIV-21-667-R (W.D.

 Okla. Sept. 22, 2021) (dismissing action on Heck v. Humphrey grounds, Eleventh

 Amendment immunity, and for failure to state a claim), Appeal No. 21-6130

 dismissed for failure to prosecute (10th Cir. Feb. 8, 2022). As a result, going

 forward, Rigsby will not be permitted to proceed in any civil action or appeal without

 prepaying the filing fee unless he is under imminent danger of serious physical

 injury.


                                            Entered for the Court



                                            Mary Beck Briscoe
                                            Circuit Judge




                                            8